Citation Nr: 0018672	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-20 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for anemia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1964 to 
November 1967.  She subsequently was a member of the Army 
Reserves from 1973 to 1993, when she retired.  This case 
comes before the Board of Veterans' Appeals (the Board) on 
appeal from an August 1998 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied the appellant's claim of entitlement to 
service connection for anemia.


REMAND

In her December 1998 substantive appeal (VA Form 9), the 
appellant indicated that she had been diagnosed with anemia 
while on reserve duty with the Army.  Review of the evidence 
of record reveals that at least some of her Army Reserve 
medical records, including ones dated between 1973 and 1991, 
have been associated with the claims file.  However, the 
appellant served in the Army Reserve until 1993, and thus it 
is clear that not all of her Army Reserve medical records are 
currently associated with the claims file.  These service 
medical records are deemed to be evidence of record, and a 
determination on the merits of a veteran's appeal cannot be 
made without consideration of such evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

The RO should undertake all appropriate action, such as 
directly contacting the appellant's reserve unit(s), in an 
effort to obtain her complete Army Reserves medical records.  
The appellant should be requested to submit copies of all 
service medical records in her possession.  Since the 
appellant is a retired member of the Army, consideration of a 
record request to be sent to the Commander, US Army Reserve, 
Personnel Center, ATTN: DARP-PAS, 9700 Page Boulevard, St. 
Louis, Missouri 63132-5200, should be undertaken.

To ensure that the Board's decision is based on all of the 
relevant evidence of record, the case is REMANDED to the RO 
for the following development:

1.  The RO should contact the appellant 
and request that she submit all Army 
Reserve medical records in her 
possession, if any.  The RO should also 
ask the appellant for any further 
specific information she may have 
regarding treatment dates for her anemia 
and the addresses of the medical 
facilities where she received such 
treatment.

2.  If the appellant does not have these 
treatment records in her possession, the 
RO should obtain them with assistance 
from the appellant as needed.  In 
particular, the RO is to obtain the 
appellant's service medical records from 
the Commander, US Army Reserve, Personnel 
Center, ATTN: DARP-PAS, 9700 Page 
Boulevard, St. Louis, Missouri 63132-5200 
or from the appellant's Reserve unit(s) 
or from some other appropriate source.  
It should also be determined when the 
appellant had active or inactive duty for 
training, or other official duty of any 
sort, from 1973 to 1993.  These records 
should be associated with the claims 
file.  To the extent that there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and her 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

3.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

4.  Thereafter, the RO should initially 
determine whether the appellant's claim 
is well grounded.  If the RO determines 
that the appellant's claim for service 
connection is not well grounded, the RO 
should consider Robinette v. Brown, 8 
Vet. App. 69 (1995); See also Caluza v. 
Brown, 7 Vet. App. 498 (1995).  If the RO 
determines that the appellant's claim for 
service connection is well grounded, then 
the RO should complete such further 
development as deemed appropriate and the 
issue should be adjudicated under all 
appropriate statutory and regulatory 
provisions.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decision.  No action by the 
appellant is required until she receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


